DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/777,906, filed on November 18, 2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 13, 2020; May 21, 2020; August 11, 2020; February 11, 2021; June 29, 2021; October 12, 2021; October 18, 2021; January 18, 2022; and, February 11, 2022 were filed prior to the mailing date of the present first Official action on the merits.  These submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
In the information disclosure statement filed May 21, 2020, non-patent literature document citations nos. 2 and 5 have not been considered.  English language translations for the respective article (citation no. 2) and EP Office Action (citation no. 5) were not submitted.  Hence, neither citation no. 2 nor citation no. 5 have been considered.

Claim Objections
Claim 11 is objected to because of the following informalities: At line 4, the claim contains the typographical error, “in in”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s independent claim 1 recites in part “wherein the statistical thickness surface area (STSA) and the oil absorption number (OAN) of the particulate carbon material obtained while removing the residual moisture by mutually matching the concentration of the organic dry matter of the renewable raw material in the liquid containing the renewable raw material, the pH value of the liquid containing the renewable raw material, the concentration of inorganic ions in the liquid containing the renewable raw material, the temperature of the hydrothermal treatment, and the residence time in the hydrothermal treatment” (emphasis added).  According to Merriam Webster’s Collegiate Dictionary Tenth Edition, the term ‘match’ has, for example, the following plain ordinary meanings: “3 a (1) : to put in a set possessing equal or harmonizing attributes  (2) : to cause to correspond  : SUIT b (1) : to be the counterpart of; also : to compare favorably with  (2) : to harmonize with  c : to provide with a counterpart  (d) : to provide funds complimentary with”.  When reading independent claim 1 in its entirety, and with particular attention to the claim language “by mutually matching”, what is especially not clear is the relationship between the claimed “statistical thickness surface area” and “oil absorption number” with respect to the five claimed “mutually matching” criteria given the term ‘match’ plain ordinary meaning.  In addition, Applicant’s specification as originally filed does not provide an alternative meaning or any another meaning ascribed by Applicant to the term “matching”. MPEP 2173.05(a) [R-07.2015] (III)  When reading Applicant’s independent claim 1, it is not clear how either the statistical thickness surface area or oil absorption number is “mutually matched” with any one of the following: (i) the concentration of the organic dry matter of the renewable raw material in the liquid containing the renewable raw material; (ii) the pH value of the liquid containing the renewable raw material; (iii) the concentration of inorganic ions in the liquid containing the renewable raw material; (iv) the temperature of the hydrothermal treatment; and, (v) the residence time in the hydrothermal treatment.
In contrast, Applicant’s specification as originally filed discloses the following:
“With an appropriate adjustment of the content of organic dry matter, the pH value and the concentration of inorganic loans in the first step, and an appropriate choice of the process conditions in the second step, conditions are obtained in the second step at which the particulate carbon material separates from the solution in a raw form. The process conditions of the second step are indicated in Table 3.” (page 35, ll. 15-20; Examples 1-11; Table 3 of Applicant’s specification as originally filed)
Applicant’s specification discloses adjusting the aforementioned reaction conditions of the first and second steps influences achieving the desired statistical thickness surface area and the oil absorption number of the particulate carbon material obtained.  When reading independent claim 1, there is an apparent disconnect between the aforementioned claimed reaction conditions and claimed statistical thickness surface area and oil absorption number when reading the claim term “mutually matching”.  Given said disclosure of Applicant’s specification, the term ‘adjusting’ appears more suitable to define the claimed relationship between the aforementioned claimed reaction conditions and claimed statistical thickness surface area and oil absorption number.  For this reason, Applicant’s independent claim 1 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For this reason, Applicant’s independent claim 1, and claims 2-14 depending therefrom, are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, examiner will interpret the claim term “mutually matching” to mean “adjusting”.
	Appropriate correction is required.

Cited Prior Art of Record Yet Not Applied
The following prior art references cited in the attached PTO-892 form yet not applied are as follows: CA 2 920 702 A1 to Richter; EP 2 937 388 A1 to Choi; WO 2010/043562 A1 to Froehlich; WO 2015/018944 A1 to Richter; and, WO 2014/096544 A1 to A.  The aforementioned prior art references teach and/or suggest each and every claim limitation of independent claim 1 except for the claim limitation “the concentration of inorganic ions in the liquid containing the renewable raw material”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731